 


109 HR 3640 IH: Cancer Testing, Education, Screening, and Treatment Act
U.S. House of Representatives
2005-07-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 3640 
IN THE HOUSE OF REPRESENTATIVES 
 
July 29, 2005 
Ms. Waters introduced the following bill; which was referred to the Committee on Energy and Commerce 
 
A BILL 
To amend the Public Health Service Act to establish a program to provide screenings and treatment for cancer to minority or underserved populations, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Cancer Testing, Education, Screening, and Treatment Act. 
2.Cancer prevention and treatment for minority or underserved populationsPart D of title III of the Public Health Service Act (42 U.S.C. 254b et seq.) is amended by inserting after section 330L the following: 
 
330M.Cancer prevention and treatment for minority or underserved populations 
(a)GrantsThe Secretary may make grants to qualifying health centers and nonprofit organizations for the development, expansion, or operation of programs that, for individuals otherwise served by such centers and organizations, provide— 
(1)information and education on cancer prevention; 
(2)screenings for cancer; 
(3)counseling on cancer, including counseling upon a diagnosis of cancer; and 
(4)treatment for cancer. 
(b)Preference in making grantsIn making grants under subsection (a), the Secretary shall give preference to applicants that— 
(1)have service populations that include a significant number of low-income minority individuals who are at-risk for cancer; 
(2)will, through programs under subsection (a)— 
(A)emphasize early detection of and comprehensive treatment for cancer; 
(B)provide comprehensive treatment services for cancer in its earliest stages; and 
(C)carry out subparagraphs (A) and (B) for two or more types of cancer; and 
(3)in order to provide treatment for cancer, have established or will establish referral arrangements with entities that provide screenings for low-income individuals. 
(c)Appropriate cultural contextAs a condition for the receipt of a grant under subsection (a), the applicant shall agree that, in the program carried out with the grant, services will be provided in the languages most appropriate for, and with consideration for the cultural backgrounds of, the individuals for whom the services are provided. 
(d)Outreach servicesAs a condition for the receipt of a grant under subsection (a), the applicant shall agree to provide outreach activities to inform the public of the services of the program, and to provide information on cancer. 
(e)Application for grantA grant may be made under subsection (a) only if an application for the grant is submitted to the Secretary and the application is in such form, is made in such manner, and contains such agreements, assurances, and information as the Secretary determines to be necessary to carry out this section. 
(f)Designation of types of cancerIn making a grant under subsection (a), the Secretary shall designate the type or types of cancer with respect to which the grant is being made. 
(g)DefinitionFor purposes of this section, the term qualifying health center includes community health centers, migrant health centers, health centers for the homeless, health centers for residents of public housing, and community clinics.  
(h)Authorization of appropriationsFor the purpose of carrying out this section, there are authorized to be appropriated such sums as may be necessary for each of the fiscal years 2005 through 2010.. 
 
